Case 5:20-mj-00300-STE Document1 Filed 06/25/20 Page 1 of 12

AO 108 (Rev. 06/09) Application for a Warrant to Seize Personal Property Subject to Forfeiture AUTHORIZED AND APPROVED/DATE: ¢L 2

for the

UNITED STATES DISTRICT COURT }
FILED

WESTERN DISTRICT OF OKLAHOMA JUN 25 2020
CARMELITA REEDER SHINN, CLERK

. U.S. DIST. CO :
In the Matter of the Seizure of ¢ STERN DIST. OKLA.
BY. DEPUTY

(Briefly describe the property to be seized)
Contents of JP Morgan Chase Bank Account, Case No. M-20-AQ STE
Chase ATM Card 5017 2400 0283 9332,

in the name of Justin Lulla

Oe

APPLICATION FOR A WARRANT
TO SEIZE PERSONAL PROPERTY SUBJECT TO FORFEITURE

I, Kyle Cunningham, a federal law enforcement officer or attorney for the government, request a seizure warrant
and state under penalty of perjury that I have reason to believe that the following property in the Western District of
Oklahoma is subject to forfeiture to the United States of America under 18 U.S.C. § 981(b), and 21 U.S.C. §§ 853, 853(f)
and 881(b) for violation of 21 U.S.C. §§ 841(a)(1) and 846, (describe the property):

Contents of JP Morgan Chase Bank Account, Chase ATM Card 5017 2400 0283 9332, in
the name of Justin Lulla
The application is based on these facts:

See attached Affidavit of Task Force Officer Kyle Cunningham, Drug Enforcement Administration, which is
incorporated by reference herein.

DX Continued on the attached sheet and made a part hereof.

“Applicant's signature
KYLE CUNNINGHAM

Task Force Officer
Drug Enforcement Administration

Sworn to before me and signed in my presence.

bat: “Quine 28,2020 Se

| Judge's signature

City and State: Oklahoma City, Oklahoma SHON T. ERWIN, U.S. Magistrate Judge

Printed name and title

 

 

 

 
Case 5:20-mj-00300-STE Document 1 Filed 06/25/20 Page 2 of 12

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEIZURE WARRANT

 

I, Kyle Cunningham, a Task Force Officer with the United States Drug Enforcement
Administration in the Oklahoma City District Office, being duly sworn, depose and state
as follows:

INTRODUCTION AND AGENT BACKGROUND

1. I have been a Council on Law Enforcement Education and Training
(C.L.E.E.T.) certified law enforcement officer for the State of Oklahoma, since 2009. I
am currently employed by the Edmond Police Department have been so employed for
approximately 11 years. I was a patrolman for approximately 6 years of my law
enforcement career. The other 5 years have been in the Criminal Investigations Division.
I am currently assigned to the Special Investigations Division, which primarily focuses on
narcotics investigations. I have been assigned to the Drug Enforcement Administration
(DEA) Task Force Group in Oklahoma City for approximately five (5) years as a Deputized
Federal Task Force Officer. I have been involved in numerous narcotics investigations on
a local, state, and federal level. I have received specialized training in illegal drug-related
investigations.

2. I have had conversations with and been in the company of other experienced
local, state, and federal law enforcement officers as well as prosecuting attorneys
representing both state and federal systems concerning narcotics and dangerous drug
trafficking activities and criminal violations. I have also worked in the company of other

experienced law enforcement officers and have discussed their investigative techniques
Case 5:20-mj-00300-STE Document 1 Filed 06/25/20 Page 3 of 12

and experiences with them. In the course of investigations, which I have been party to, I
have become familiar with the clandestine business practices of drug traffickers and illicit
drug trafficking organizations.

3. I have received advanced training provided by the DEA involving the
detection and recognition of criminal organizations and their respective activities, which
may include narcotic and gang related offenses. I have also been involved in numerous
narcotic investigations on state, federal and international levels, which have resulted
inapprehension of persons on narcotic and narcotic related charges during my career as a
investigator, as well as the seizure of drugs, property and monies. I have participated in
numerous investigations of illegal narcotics trafficking, which have involved the
trafficking of cocaine, methamphetamine, heroin, and marijuana.

4, I have conducted and participated in investigations that have resulted in the
seizure of multi-kilogram quantities of cocaine, multi-kilogram quantities of heroin, multi-
pound quantities of methamphetamine, and multi-pound quantities of cultivated and
processed marijuana, as well as the seizure of large sums of U.S. currency in narcotics
proceeds. I am familiar with, and have participated in all the normal methods of
investigation, including but not limited to, visual surveillance, questioning of witnesses,
the use of search and arrest warrants, the use of informants, the use of pen registers, the
use of grand jury investigations, and the utilization of undercover agents.

5. Based on my training, experience and my participation in investigations of
drug trafficking organizations, I know confidential sources, witnesses and even the

members of the organization have limited knowledge of the organization as each may
Case 5:20-mj-00300-STE Document 1 Filed 06/25/20 Page 4 of 12

operate within different compartments of the organization. My training and experience has
shown me that organizations are frequently secretive and compartmentalized within
themselves and are set up in such a way that persons within an organization do not know
all the other members of the organization and their respective roles. This manner of
operation insures the insulation of the organization from law enforcement in the event there
is an arrest and cooperation by an organization member. The result is that the remaining
members of the organization will be able to remain in place and continue to operate despite
the cooperation efforts of the person arrested.

6. Based on my training, experience and my participation in other
investigations involving controlled substances, I know drug traffickers and distributors
utilize communication devices, specifically cellular telephones, pagers, computers and the
internet to maintain contact with their sources of supply, distributors or customers as well
as those charged with the responsibility to transport the controlled dangerous substances
along the routes of distribution.

7. Additionally, I know devices such as cellular telephones and computers may
also contain lists of electronically received and/or dialed numbers, text messages, voice
messages, e-mails as well as an address book reflecting names and telephone numbers or
other data of associates, all of which would be evidence of the illegal drug trafficking and
a conspiracy to unlawfully transport, possess with intent to distribute and/or distribute

marijuana, cocaine, heroin and methamphetamine, in violation of 21 U.S.C. § 841(a)(I) and

846.
Case 5:20-mj-00300-STE Document 1 Filed 06/25/20 Page 5 of 12

8. I know drug traffickers commonly maintain on hand, large amounts of U.S.
currency in order to maintain and finance their ongoing drug business or as drug proceeds.
I know drug traffickers often maintain books, records, receipts, notes ledgers, and other
papers relating to the transportation, ordering, sale, and distribution of controlled
substances, even though such documents may be in code. I am aware drug traffickers
commonly “front” drugs (provide controlled substances on consignment) to their clients.
Based on my training and experience, I believe the aforementioned books, records,
receipts, notes, ledgers, etc. are commonly maintained where the drug traffickers have
ready access to them, i.e., homes, offices, automobiles.

9. I believe, based on training and experience, it is common for drug dealers to
hide contraband, proceeds of drug sales and/or records of drug transactions, drug sources,
and drug customers in secure locations within residences, the curtilage of residences,
offices, garages, storage buildings, automobiles, banks and safe deposit boxes for ready
access as well as to conceal such items from members of law enforcement. I also believe,
based on my training and experience, persons involved in drug trafficking conceal caches
of drugs, large amounts of currency, financial instruments, precious metals, jewelry, and
other items of value and/or proceeds of drug transactions, and evidence of financial
transactions relating to obtaining, transferring, secreting, or spending of large sums of
money made from engaging in drug trafficking activities in their residences, the curtilage
of residences, offices, garages, storage buildings, automobiles, banks and/or safety deposit

boxes.
Case 5:20-mj-00300-STE Document 1 Filed 06/25/20 Page 6 of 12

10. I know that drug traffickers commonly maintain addresses or telephone
numbers in books or papers which reflect names, addresses, and/or telephone numbers for
their associates in the drug trafficking organization, even if said items may be in code, and
that such traffickers send and receive items listed in this affidavit by mail and other
common carriers. In my experience as a drug investigator, I have found that illegal drug
trafficking and manufacturing is a continuing activity over months and even years. Illegal
drug traffickers and manufacturers will repeatedly obtain and distribute controlled
substances on a somewhat regular basis, much as any distributor of a legitimate commodity
would purchase stock for sale and similarly such drug traffickers will have an “inventory,”
which will fluctuate in size depending upon the demand for the product. I would expect
the trafficker to keep records of his illegal activities for a period of time extending well
beyond the time during which the trafficker actually possesses illegal controlled
substances, in order that the trafficker can maintain contact with his criminal associates for
future drug transactions, and so that the trafficker can have records of prior transactions for
which, the trafficker might still be owned money or might owe someone else money.

11. I am currently participating in an investigation of a heroin and fentanyl
importation, transportation, and distribution organization. The targets of this investigation
are believed to be involved in the laundering of drug proceeds as well as smuggling and
transportation of drugs, including heroin and fentanyl], from Mexico into the United States,

which are distributed in the Western District of Oklahoma.
Case 5:20-mj-00300-STE Document 1 Filed 06/25/20 Page 7 of 12

PROPERTY TO BE SEIZED
12. The United States submits this affidavit in support of seizure warrants and
forfeiture of the following property:
A. Contents of Chase Bank Account under ATM Card
5017240002839332; Account Holder — Justin LULLA (DOB XX/XX/1987,

SSN XXX-XX-9608); maintained by JPMorgan Chase Bank, 1111 Polaris
Parkway, Columbus, Ohio 43240 (Subject Account #1);

BASIS FOR FORFEITURE

13. This Affidavit is submitted for the purpose of seizing currency, which is held
in a Chase Bank, ATM Card 5017240002839332, in the name of Justin LULLA, for
violations of 21 U.S.C. § 846.

14. Based upon training, experience and facts known to myself and other law
enforcement officers that are conducting this investigation, I believe, based on the
Investigation revealed below, there is probable cause to establish the above JPMorgan
Chase Accounts contains U.S. currency (USC), drug proceeds in violation of the United
States Code as indicated above.

15. During a joint Oklahoma City Police Department (OCPD) and DEA
Oklahoma City District Office investigation, an OCPD Confidential Informant (CI)
provided information on the drug trafficking activities of Justin LULLA. The CI identified
LULLA as a person residing at 3609 SW 43rd Street in Oklahoma City. According to the
CI, LULLA obtained heroin from Dallas, Texas, and fentanyl from California, which
would be distributed in the Oklahoma City area. LULLA drives both a Tan Toyota Tundra

and a Mercedes sedan. The CI identified a previous booking photo of Justin LULLA as
Case 5:20-mj-00300-STE Document 1 Filed 06/25/20 Page 8 of 12

his/her drug source.

16. On or about May 12, 2020, the CI’s person was searched for any illegal
contraband. The CI was given $200.00 in OCPD’s Officially Authorized Funds with
instructions to purchase heroin from LULLA. The CI contacted LULLA over the phone
and agreed to meet at an undisclosed location within Oklahoma City, Oklahoma. An OCPD
Officer drove the CI to the undisclosed location where the deal was to occur. While officers
conducted surveillance, they observed LULLA leave the residence at 3609 SW 43rd Street
in Oklahoma City, driving the gray Toyota Tundra truck. LULLA eventually drove to the
undisclosed location to meet the CI. The CI got out of the vehicle and met with LULLA.
A short time later, the CI got back in the vehicle and handed officers a baggie wrapped in
aluminum foil, inside the baggie was a brown substance, which later tested positive for
heroin, approximately 33.6 gross grams. The heroin has since been sent to the DEA South
Central Lab for analysis.

17, On May 26, 2020, at approximately 5:15 a.m., the OCPD received a call for
service referencing an unattended death at 3609 SW 43rd Street in Oklahoma City.
Oklahoma City Fire Department and EMSA personnel were already on scene and
pronounced the victim, D.H. (DOB: XX/XX/1958), deceased at 5:23 a.m. Responding
officers spoke with David Bennett (DOB: XX/XX/1952) and his daughter Dixie Bennett
(DOB: XX/XX/1979). Both informed officers that D.H. was a heroin user. They said that
D.H. entered the bathroom and used heroin and returned to the bedroom, where D.H. began
nodding out. Dixie Bennett also identified another male, Roger Pratt as also living at the

residence, but he had departed on foot prior to the officers’ arrival. Officers contacted an
Case 5:20-mj-00300-STE Document 1 Filed 06/25/20 Page 9 of 12

additional male, LULLA, sleeping in the Southwest bedroom (converted garage). While
contacting LULLA in this room, Officers observed in plain view a money counter, several
clear empty baggies, and clear baggies with pills. Officers escorted Dixie Bennett, David
Bennett, and LULLA out of the residence, where they were detained. The OCPD’s Impact
Unit was requested to the scene, due to the drug activity observed at the residence.

18. Atapproximately 9:54 a.m., OCPD Officer Allan Cruz provided an Affidavit
and Warrant to Oklahoma County Special Judge Mark McCormick requesting
authorization to search the residence of 3609 SW 43rd Street in Oklahoma City, Oklahoma.
Judge McCormick reviewed and signed the warrant for the address of 3609 SW 43rd Street
in Oklahoma City.

19. At approximately 11:00 a.m., members of OCPD Special Projects Unit
executed the search warrant at 3609 SW 43rd Street in Oklahoma City. Investigators found
a Black Safe in the Southwest bedroom (converted garage), which was removed from the
room and placed in the front yard. Investigators forced entry into the safe and located a
Black Smith and Wesson, M & P 9mm (Serial No. NBN3620), with the magazine loaded.
This firearm was confirmed stolen per a NCIC database check. “I have spoken with agents
from the Bureau of Alcohol Tobacco and Firearms and provided them the details of this
firearm. They have informed me that their preliminary opinion is that the Smith & Wesson
was manufactured outside of the state of Oklahoma and therefore travelled in interstate
commerce to reach the State. Additionally, an Oklahoma Tax Commission Motor Vehicle
Division document was found inside the safe in the name of Justin Michael LULLA at

3609 SW 43rd Street in Oklahoma City. Investigators also found a large blue money bag
Case 5:20-mj-00300-STE Document 1 Filed 06/25/20 Page 10 of 12

in the Southwest bedroom containing three smaller plastic baggies which contained the
following: 9.8 grams of methamphetamine, 13.7 grams of heroin, and 48.7 grams of
fentanyl (confirmed by South Central Lab). A digital scale with what appeared to be residue
was also seized from the Southwest bedroom. The surface of the scale field tested positive
for heroin. Also, located in the Southwest bedroom (converted garage) was approximately
$13,295.00 in U.S. currency, a large amount of Blue pills with imprints of “M” and “30”
(excess of approximately 330), and LULLA’s Department of Corrections I.D. Card. Also,
a Chase ATM Card 5017 2400 0283 9332 with the name of Justin LULLA.

20. Through my training and experience, I believe the Blue Pills “M” over “30”
pills are counterfeit oxycodone (pressed with fentanyl), due to the amount of pills, no
prescription available, and the availability of other controlled substances in the room,
including confirmed fentanyl powder. In collaboration with other law enforcement
investigators, I learned the street value for these pills are approximately $20.00-$40.00 in
U.S. currency per pill. A median price per pill would put an estimated street value of near
$10,000.00 on the pills. Additionally, LULLA had approximately 48 grams of fentanyl
powder. Fentanyl Powder has a street value of approximately $20.00 to $40.00 per .1 gram.
Once again utilizing the median price per .1 gram of fentanyl would put an estimated street
value of approximately $14,400.00 in U.S. currency.

21. LULLA was escorted to the OCPD Spring Lake Division. LULLA was read
the Miranda Waiver per the OCPD Miranda Form. In brief, LULLA told investigators the
following. LULLA woke up by being told someone was dead inside the residence. LULLA

knew D.H. was using marijuana, cocaine, and drinking alcohol, but did not know she was
Case 5:20-mj-00300-STE Document1 Filed 06/25/20 Page 11 of 12

using heroin. LULLA picked up heroin, approximately $20.00 worth or .2 grams, for D.H.
on one occasion approximately two months ago. D.H. provided the money and LULLA
went to get the heroin. LULLA travels to Tijuana, Mexico, to acquire drugs for personal
use, via bus. LULLA has a difficult time obtaining the drugs, due to poor connections. The
interview was ended, due to what investigators characterized as LULLA’s lack of
truthfulness. LULLA was taken into custody and booked into the U.S. Marshals cell block
in Pottawatomie County.

22. On May 28, 2020, your affiant sent an Administrative Subpoena to JP
Morgan Chase Bank for Account Identifiers for Chase ATM Card 5017 2400 0283 9332.
On June 18, 2020, your affiant received a response from JP Morgan Chase Bank identifying
Justin LULLA, as the sole name on the account with an address of 3609 SW 43rd Street in
Oklahoma City, Oklahoma.

23. Lastly, cooperating defendants informed your affiant LULLA does not have
a legitimate full time employment. The DEA and OCPD conducted surveillance on
LULLA, and observed no pattern in LULLA’s daily life, which would indicate a legitimate
employment. A cursory query with the Oklahoma Employment Security Commission,
revealed no records on file for LULLA.

CONCLUSION

24. I believe probable cause exists that in Oklahoma City, Western District of

Oklahoma, there exists a bank account at JPMorgan Chase Bank, Chase ATM Card 5017

2400 0283 9332, containing U.S. currency, which represents drug proceeds from the drug

10
Case 5:20-mj-00300-STE Document1 Filed 06/25/20 Page 12 of 12

trafficking activities of Justin LULLA. Subject Accounts #1 are subject to forfeiture
pursuant to 21 U.S.C. § 853.
Respectfully submitted,

Bh Zoo

KYLE CUNNINGHAM
Task Force Officer
Drug Enforcement Administration

Subscribed and sworn to before me on June 25 , 2020. —

VAwil Funk

SHON T. ERWIN
United States Magistrate Judge

1]
